DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action follows a reply filed on November 21, 2022.  Claims 1, 3, 5, 9, 11-14, 16, 19 and 20 have been amended.  Claims 1-9 and 11-21 are currently pending and under examination.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, please amend to claim “the further acid source” to ensure proper antecedent basis with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435844 in view of Hu (Preparation and combustion properties of flame retarded polypropylene-polyamide 6 alloys, Polymer Degradation and Stability, 91, 2006, pp. 234-241), and WO 2017/087115, as evidenced by Ube (Injection 1013NW8, Ube Industries Engineering Plastics, 2022, 2 pages) and Ganging (Smoke Suppression of Surface-coated Polyoxometalate in IFR Cable Materials, Suliao Keji, 41(4), 2013, pp. 102-106).  
CN ‘844 exemplifies a composition comprising 820 g polypropylene, 150 g ammonium polyphosphate/pentaerythritol (3:1) flame retardant, 20 g montmorillonite loaded with 10 wt% 1-butyl-3-methylimidazolium phosphomolybdate flame retardant catalyst, and 10 g of other processing aids, suggesting a composition comprising 820 g (82 wt%) polypropylene, 113 g (11 wt%) ammonium polyphosphate (acid source), 38 g (4 wt%) pentaerythritol (carbon source), 18 g (2 wt%) montmorillonite (synergist), 2 g (0.2 wt%) 1-butyl-3-methylimidazolium phosphomolybdate (PIL), and 10 g (1 wt%) of other processing aids, suggesting a composition comprising 82 wt% polymeric matrix and 17 wt% flame retardant package.  
CN ‘844 does not teach or suggest the inclusion of a nitrogen-containing polymer component, as claimed.
Hu teaches preparing blends of polypropylene and 5-24 wt% polyamide 6 (1013NW8, which as evidenced by Ube, has a melting point of ~220ºC) with 0-8 wt% compatibilizer maleic anhydride-g-polypropylene and 20 wt% of an intumescent flame retardant of ammonium polyphosphate, pentaerythritol, melamine phosphate and montmorillonite, teaching that the inclusion of polyamide 6 with or without the compatibilizer reduces the heat release rate, in comparison to pure polypropylene matrix, teaching that polyamide 6 acts as a carbonization agent in association with the intumescent flame retardant.
Therefore, using a blend of polypropylene/polyamide 6/maleic anhydride-g-polypropylene in place of polypropylene in CN ‘844 is prima facie obvious, as Hu teaches that polyamide further improves the flame retardant properties of the polypropylene.
The combination of CN ‘844 in view of Hu suggests a composition comprising about 83 wt% of a blended matrix comprising about 67 wt% polypropylene, 8 wt% polyamide 6, 8 wt% maleic anhydride-g-polypropylene, 17 wt% flame retardant package comprising 2.2 wt% PIL and synergist and 15 wt% of the carbon source and acid source, and 10 wt% processing additives.

As to the newly added limitation, the PIL can be construed to similarly include the further acid source and further carbon source, as the claimed invention does not require the further acid/carbon sources to be different than the acid/carbon source and does not require a specific structure or relationship between the PIL and the further acid/carbon source.
Alternatively, in the case that the claimed invention does require the further acid/carbon source, please consider the following:
WO ‘115 teaches a flame retardant compound comprising a polymer base resin, an intumescent flame retardant comprising an acid donor, a spumific agent, a cyclodextrin host compound, and a guest compound including a trace amount of molybdenum, where the host and guest compound form a complex which acts to inhibit at least one of smoke release and smoke formation when exposed to heat (p. 1, [0003]-[0004]).  WO ‘115 teaches that the host-guest complex encourages molecular level interaction between the components of the flame retardant compound as opposed to the at best micron-level dispersion that high shear mixing provides (p. 5, [0022]).  WO ‘115 teaches the host molecule as a carbonific molecule and the guest molecule as a smoke suppressant compound (p. 5, [0023]).
Polyoxometalates are smoke suppressants, as evidenced by Ganging.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the PIL of CN ‘844 as a complex with a cyclodextrin host, as WO ‘115 teaches that this improves the capability of the compound as a smoke suppressant.
WO ‘115 teaches that the host-guest complex can further include a spumific agent, such as phophonomethylcyclodextrin, which meets applicants’ further acid source and applicants’ further carbon source.
CN ‘844 in view of Hu and WO ‘115 is prima facie obvious over instant claims 1-3, 5, 6, 9, 11, 13-15 and 21.
As to claim 12, CN ‘844 nor Hu teach the LOI of the compositions; however, the compositions contain the claimed components within the claimed amounts and are taught as having high flame retardancy.  Therefore, one of ordinary skill in the art would expect the LOI to be at least 30%, as claimed.
As to claims 16-20, CN ‘844 does not teach or suggest the possible uses for the compositions.
WO ‘115 teaches that the flame retardant compositions can be compounded with a base polymer and deployed as coatings or jacketing materials for cable or cable component, where the thermoplastic resin includes polyolefins and polyamide 6, 11 or 12 (p. 8, [0036]-[0037], where the core element located within the central bore of the cable includes optical fibers (p. 9, [0042]).

Claims 1, 4-6, 8, 9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435844 in view of Liu (The Investigation of Intumescent Flame-Retardant Polypropylene Using a New Macromolecular Charring Agent Polyamide 11, Polymer Composites, 2009, 30(2), pp. 221-225), and WO 2017/087115, as evidenced by Ganging (Smoke Suppression of Surface-coated Polyoxometalate in IFR Cable Materials, Suliao Keji, 41(4), 2013, pp. 102-106).  
CN ‘844 exemplifies a composition comprising 820 g polypropylene, 150 g ammonium polyphosphate/pentaerythritol (3:1) flame retardant, 20 g montmorillonite loaded with 10 wt% 1-butyl-3-methylimidazolium phosphomolybdate flame retardant catalyst, and 10 g of other processing aids, suggesting a composition comprising 820 g (82 wt%) polypropylene, 113 g (11 wt%) ammonium polyphosphate (acid source), 38 g (4 wt%) pentaerythritol (carbon source), 18 g (2 wt%) montmorillonite (synergist), 2 g (0.2 wt%) 1-butyl-3-methylimidazolium phosphomolybdate (PIL), and 10 g (1 wt%) of other processing aids, suggesting a composition comprising 82 wt% polymeric matrix and 17 wt% flame retardant package.
CN ‘844 does not teach or suggest the inclusion of a nitrogen-containing polymer component, as claimed.
Liu teaches that the inclusion of PA11 (melting point 190ºC) to polypropylene flame retarded with ammonium polyphosphate and pentaerythritol, with or without the presence of a compatibilizer, teaching that PA11 acts as a compatibilizer to polypropylene and ammonium polyphosphate and pentaerythritol, as well as a charring agent, which further improves the flame retardant properties (p. 222).
Liu exemplifies a composition comprising 65 wt% polypropylene, 18 wt% ammonium polyphosphate, 5 wt% PA11, 7 wt% pentaerythritol, and 5 wt% polypropylene-g-maleic anhydride, as well as a composition comprising 70 wt% polypropylene, 18 wt% ammonium polyphosphate, 5 wt% PA11 and 7 wt% pentaerythritol.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 5 wt% PA11, with or without 5 wt% polypropylene-g-maleic anhydride, to the compositions of CN ‘844, as Liu teaches that the inclusion of such improves the compatibility between the polypropylene matrix and the intumescent flame retardant and also improves the charring of the polymer, or flame retardant properties.
The combination of CN ‘844 and Liu suggests a composition comprising 77 wt% polypropylene, 5 wt% PA11, 11 wt% ammonium polyphosphate, 4 wt% pentaerythritol, 2 wt% montmorillonite and 0.2 wt% PIL OR 72 wt% polypropylene, 5 wt% PA11, 5 wt% polypropylene-g-maleic anhydride, 11 wt% ammonium polyphosphate, 4 wt% pentaerythritol, 2 wt% montmorillonite and 0.2 wt% PIL.
As to the newly added limitation, the PIL can be construed to similarly include the further acid source and further carbon source, as the claimed invention does not require the further acid/carbon sources to be different than the acid/carbon source and does not require a specific structure or relationship between the PIL and the further acid/carbon source.
Alternatively, in the case that the claimed invention does require the further acid/carbon source, please consider the following:
WO ‘115 teaches a flame retardant compound comprising a polymer base resin, an intumescent flame retardant comprising an acid donor, a spumific agent, a cyclodextrin host compound, and a guest compound including a trace amount of molybdenum, where the host and guest compound form a complex which acts to inhibit at least one of smoke release and smoke formation when exposed to heat (p. 1, [0003]-[0004]).  WO ‘115 teaches that the host-guest complex encourages molecular level interaction between the components of the flame retardant compound as opposed to the at best micron-level dispersion that high shear mixing provides (p. 5, [0022]).  WO ‘115 teaches the host molecule as a carbonific molecule and the guest molecule as a smoke suppressant compound (p. 5, [0023]).
Polyoxometalates are smoke suppressants, as evidenced by Ganging.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the PIL of CN ‘844 as a complex with a cyclodextrin host, as WO ‘115 teaches that this improves the capability of the compound as a smoke suppressant.
WO ‘115 teaches that the host-guest complex can further include a spumific agent, such as phophonomethylcyclodextrin, which meets applicants’ further acid source and applicants’ further carbon source.

CN ‘844 in view of Liu and WO ‘115 is prima facie obvious over instant claims 1, 4-6, 8, 9, 11, 13-15 and 21.
As to claim 12, Liu teaches a combination of PA11/pentaerythritol/ammonium polyphosphate/polypropylene with or without the polypropylene-g-maleic anhydride as having a LOI of 31.0 and 30.7, respectfully.  The inclusion of the PIL is expected to further improve the LOI, therefore, one of ordinary skill in the art would expect the combination of CN ‘844 in view of Liu to possess a LOI of greater than 30%.
As to claims 16-20, CN ‘844 does not teach or suggest the possible uses for the compositions.
WO ‘115 teaches that the flame retardant compositions can be compounded with a base polymer and deployed as coatings or jacketing materials for cable or cable component, where the thermoplastic resin includes polyolefins and polyamide 6, 11 or 12 (p. 8, [0036]-[0037], where the core element located within the central bore of the cable includes optical fibers (p. 9, [0042]).

Claims 1, 4, 5, 9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435844 in view of Wang (Flame-Retarded Poly(propylene) with Melamine Phosphate and Pentaerythritol/Polyurethane Composite Charring Agent, Macromol. Mater. Eng., 2007, 292, pp. 206-213), Bugajny (Short Communication: New Approach to the Dynamic Properties of an Intumescent Material, Fire and Materials, 23, 1999, pp. 49-51), and WO 2017/087115, as evidenced by BASF (Elastollan S90A10 Technical Bulletin, BASF, 2000, 1 page) and Ganging (Smoke Suppression of Surface-coated Polyoxometalate in IFR Cable Materials, Suliao Keji, 41(4), 2013, pp. 102-106).  
CN ‘844 exemplifies a composition comprising 820 g polypropylene, 150 g ammonium polyphosphate/pentaerythritol (3:1) flame retardant, 20 g montmorillonite loaded with 10 wt% 1-butyl-3-methylimidazolium phosphomolybdate flame retardant catalyst, and 10 g of other processing aids, suggesting a composition comprising 820 g (82 wt%) polypropylene, 113 g (11 wt%) ammonium polyphosphate (acid source), 38 g (4 wt%) pentaerythritol (carbon source), 18 g (2 wt%) montmorillonite (synergist), 2 g (0.2 wt%) 1-butyl-3-methylimidazolium phosphomolybdate (PIL), and 10 g (1 wt%) of other processing aids, suggesting a composition comprising 82 wt% polymeric matrix and 17 wt% flame retardant package.
CN ‘844 does not teach or suggest the inclusion of a nitrogen-containing polymer component, as claimed.
Wang teaches the inclusion of pentaerythritol/polyurethane composite charring agent into polypropylene which is flame retarded with melamine polyphosphate, teaching that the pentaerythritol and polyurethane have complementary charring mechanisms, allowing for improved charring compared to using pentaerythritol alone, further improving the flame retardancy of the polypropylene (p. 206).  Wang teaches that a ratio of PER/TPU of 80/20, 70/30 and 60/40 is suitable for improve the flame retardancy of the polypropylene.
CN ‘844 teaches that melamine polyphosphate can be used in place of ammonium polyphosphate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used TPU as an additional component in the compositions of CN ‘844, as Wang teaches that the inclusion of such improves the flame retardancy compared to pentaerythritol, alone.
The inclusion of TPU in the amounts suggested by Wang suggests a composition comprising about 1-3 parts TPU, suggesting a composition comprising 79-81 wt% polypropylene, 1-3 wt% TPU, 11 wt% ammonium polyphosphate, 4 wt% pentaerythritol, 2 wt% montmorillonite and 0.2 wt% PIL.
Wang teaches suitable TPUs to include those taught by Bugajny (reference 16), who teaches Elastollan S90A as a suitable TPU to improve the carbonization of polypropylene in combination with ammonium polyphosphate, which has a softening point of about 115ºC, as evidenced by BASF (p. 1).

As to the newly added limitation, the PIL can be construed to similarly include the further acid source and further carbon source, as the claimed invention does not require the further acid/carbon sources to be different than the acid/carbon source and does not require a specific structure or relationship between the PIL and the further acid/carbon source.
Alternatively, in the case that the claimed invention does require the further acid/carbon source, please consider the following:
WO ‘115 teaches a flame retardant compound comprising a polymer base resin, an intumescent flame retardant comprising an acid donor, a spumific agent, a cyclodextrin host compound, and a guest compound including a trace amount of molybdenum, where the host and guest compound form a complex which acts to inhibit at least one of smoke release and smoke formation when exposed to heat (p. 1, [0003]-[0004]).  WO ‘115 teaches that the host-guest complex encourages molecular level interaction between the components of the flame retardant compound as opposed to the at best micron-level dispersion that high shear mixing provides (p. 5, [0022]).  WO ‘115 teaches the host molecule as a carbonific molecule and the guest molecule as a smoke suppressant compound (p. 5, [0023]).
Polyoxometalates are smoke suppressants, as evidenced by Ganging.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the PIL of CN ‘844 as a complex with a cyclodextrin host, as WO ‘115 teaches that this improves the capability of the compound as a smoke suppressant.
WO ‘115 teaches that the host-guest complex can further include a spumific agent, such as phophonomethylcyclodextrin, which meets applicants’ further acid source and applicants’ further carbon source.

CN ‘844 in view of Wang and WO ‘115 is prima facie obvious over instant claims 1, 4, 5, 9, 11, 13-15 and 21.
As to claim 12, CN ‘844 nor Wang teach the LOI of the compositions; however, the compositions contain the claimed components within the claimed amounts and are taught as having high flame retardancy.  Therefore, one of ordinary skill in the art would expect the LOI to be at least 30%, as claimed.
As to claims 16-20, CN ‘844 does not teach or suggest the possible uses for the compositions.
WO ‘115 teaches that the flame retardant compositions can be compounded with a base polymer and deployed as coatings or jacketing materials for cable or cable component, where the thermoplastic resin includes polyolefins and polyamide 6, 11 or 12 (p. 8, [0036]-[0037], where the core element located within the central bore of the cable includes optical fibers (p. 9, [0042]).

Claims 1-3, 5-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103435844 in view of Bras (Structure and Morphology of an Intumescent Polypropylene Blend, Journal of Applied Polymer Science, 93, 2004, pp. 402-411), and WO 2017/087115, as evidenced by Ganging (Smoke Suppression of Surface-coated Polyoxometalate in IFR Cable Materials, Suliao Keji, 41(4), 2013, pp. 102-106).  
CN ‘844 exemplifies a composition comprising 820 g polypropylene, 150 g ammonium polyphosphate/pentaerythritol (3:1) flame retardant, 20 g montmorillonite loaded with 10 wt% 1-butyl-3-methylimidazolium phosphomolybdate flame retardant catalyst, and 10 g of other processing aids, suggesting a composition comprising 820 g (82 wt%) polypropylene, 113 g (11 wt%) ammonium polyphosphate (acid source), 38 g (4 wt%) pentaerythritol (carbon source), 18 g (2 wt%) montmorillonite (synergist), 2 g (0.2 wt%) 1-butyl-3-methylimidazolium phosphomolybdate (PIL), and 10 g (1 wt%) of other processing aids, suggesting a composition comprising 82 wt% polymeric matrix and 17 wt% flame retardant package.
CN ‘844 does not teach or suggest the inclusion of a nitrogen-containing polymer component, as claimed.
Bras teaches that the inclusion of a mixture of ammonium polyphosphate, polyamide 6 and ethylene-vinyl acetate can increase the LOI up to 32%, teaching that ethylene vinyl acetate acts as an interfacial agent between ammonium polyphosphate and polyamide 6, where polyamide 6 is used as a carbonization polymer, which can be used in combination with pentaerythritol to reduce migration/blooming of the additives (pp. 402-403).
Bras exemplifies compositions comprising about 60 wt% polypropylene, 8.75 wt% polyamide 6, 26.25 wt% ammonium polyphosphate and 5 wt% ethylene vinyl acetate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added about 9 wt% polyamide 6 as an additional carbonization agent and 5 wt% of ethylene vinyl acetate as an interfacial agent in CN ‘844, as Bras teaches that the inclusion of polyamide 6 and ethylene vinyl acetate improves the flame retardancy of intumescent polypropylene blends.

As to the newly added limitation, the PIL can be construed to similarly include the further acid source and further carbon source, as the claimed invention does not require the further acid/carbon sources to be different than the acid/carbon source and does not require a specific structure or relationship between the PIL and the further acid/carbon source.
Alternatively, in the case that the claimed invention does require the further acid/carbon source, please consider the following:
WO ‘115 teaches a flame retardant compound comprising a polymer base resin, an intumescent flame retardant comprising an acid donor, a spumific agent, a cyclodextrin host compound, and a guest compound including a trace amount of molybdenum, where the host and guest compound form a complex which acts to inhibit at least one of smoke release and smoke formation when exposed to heat (p. 1, [0003]-[0004]).  WO ‘115 teaches that the host-guest complex encourages molecular level interaction between the components of the flame retardant compound as opposed to the at best micron-level dispersion that high shear mixing provides (p. 5, [0022]).  WO ‘115 teaches the host molecule as a carbonific molecule and the guest molecule as a smoke suppressant compound (p. 5, [0023]).
Polyoxometalates are smoke suppressants, as evidenced by Ganging.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the PIL of CN ‘844 as a complex with a cyclodextrin host, as WO ‘115 teaches that this improves the capability of the compound as a smoke suppressant.
WO ‘115 teaches that the host-guest complex can further include a spumific agent, such as phophonomethylcyclodextrin, which meets applicants’ further acid source and applicants’ further carbon source.

CN ‘844 in view of Bras and WO ‘115 is prima facie obvious over instant claims 1-3, 5-9, 11-15 and 21.
As to claims 16-20, CN ‘844 does not teach or suggest the possible uses for the compositions.
WO ‘115 teaches that the flame retardant compositions can be compounded with a base polymer and deployed as coatings or jacketing materials for cable or cable component, where the thermoplastic resin includes polyolefins and polyamide 6, 11 or 12 (p. 8, [0036]-[0037], where the core element located within the central bore of the cable includes optical fibers (p. 9, [0042]).

Response to Arguments
Applicants arguments filed November 21, 2022 have been addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, as applicants how require all claims to further include an acid/carbon source as part of the PIL.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766